] Case 2:19-cv-14465-SDW-LDW Document 13-1 Filed 11/26/19 Page 1 of 4 PagelD: 247

/

Request for Adjournment for Purposes of Mediation

Agency Reference #: 5-0 I9- BW 31 (

Case Name: Ei any o SG Cees a

The parties request an adjournment Mi the mediation/resolution period in this
matter until

Up) : | 9 , so that the parties may participate in mediation for

the purpose of resolving the issues in this matter without a due process hearing.

Cee

Patltioner/Refed etentative

 

Respondent/Representative

qlee

Date submitted to OSEP

Return to OSEP with electronic signature or via fax to: 609-984-8422

hj tia] Nue [yocess LAT) >
7 Case 2:19-cv-14465-SDW-LDW Document 13-1 Filed 11/26/19 Page 2 of 4 PagelD: 248

/

Request for Adjournment for Purposes of Mediation

Agency Reference #: 2D\1- 263\\

Case Name: EA. ond NL. ofofo S.A. v. Wost Moccia Fig Selnool Diawicr

The parties request an adjournment of the mediation/resolution period in this
matter until

Ter [1 __, 0 that the parties may participate in mediation for

the purpose of resolving the issues in this matter without a due process hearing.

 

Petitioner/Representative

? Todi S. Fowles Esq.

Respondent/Representative

      

tfeofir
Date submitted to OSEP

 

Return to OSEP with electronic signature or via fax to: 609-984-8422
Case 2:19-cv-14465-SDW-LDW Document 13-1 Filed 11/26/19 Page 3 of 4 PagelD: 249

 

State of Neo Jersey
Curis CHRISTIE DEPARTMENT OF EDUCATION
Governor PO Box 500
Kim GuapaAGno TRENTON, NJ 08625-0500 KImMUERLiy HARRINGTON

it Governor Acting Commiissinner

June 14, 2017

From: Cathy Anthony, Mediation Scheduler
Office of Special Education Policy and Procedure

Subject: Mediation Conference
Case Name: F.H. and M.H. o/b/o J.H. Vs. West Morris Regiona! High Board of
Education

Agency Reference: 2017-26311

Please be advised that in accordance with N.J.A.C. 6A:14-2.6(d) 3 and 34 C.F.R. §300,150 a
mediation conference for this matter has been scheduled for the date listed below.”

Date: 7/27/2017
Time: 10:00am

Location West Morris Regional High Board of Education
10 South Four Bridges Road
Chester, NJ 07930
(908) 879-9640

Mediator. Susan Huntley

If you have any questions, please call me at (609) 633-0535.

C: Dr. David Leigh
Mr. Michae] Ben-David
Jodi S. Howlett, Esq.
Julie Warshaw, Esq.

*Please be aware that as required by N.J.A.C. 6A:14-2,7(h)8iii and 34 C.F.R. § 300.510(b) if the parties fail to
participate in mediation within 30 days of the date the request for a due process hearing is submitted, the matter shall
be transmitted to the Office of Administrative Law for a due process hearing.
Case 2:19-cv-14465-SDW-LDW Document 13-1 Filed 11/26/19 Page 4 of 4 PagelD: 250

State of New Jersey Department of Education
Mediation Attendance

Date of Meeting: 7 f47{
Case Name: £1. ard Mo.

Case Number: 5.4) 7 -ay3 |

Mediator: Jt Sian Helen

Bo,
H. 0) b/a Tb err Meany ey thy debont Bae

 

Name

Title/Position

Signature

 

 

 

 

 

Miche Hamlerccee

    

   

 

 

aclun ovenclek

 

paid Lar?

wrava Auton.
Dp. Peake

Thy HMAAn
O) kat Ln
ZeA/

 

—

-

 

 

 

 

 

 

 

 

Note: All discussions that occur during the mediation process will remain confidential and
may NOT be used as evidence in any subsequent due process hearing or civil proceedings
arising from this dispute. In addition, no record of the mediation proceedings will be
maintained by the mediator other than the attendance sheet.
